UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 01-6798



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


STACY LYNN ARENA,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Newport News. Henry C. Morgan, Jr., District
Judge. (CR-95-26)


Submitted:   October 18, 2001              Decided:   October 25, 2001


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Stacy Lynn Arena, Appellant Pro Se. Janet S. Reincke, OFFICE OF
THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Stacy Lynn Arena appeals from the district court’s order deny-

ing her motion for modification of sentence, 18 U.S.C. § 3582(c)(2)

(1994).   Our review of the record and the district court’s opinion

discloses no reversible error.         Accordingly, we affirm on the

reasoning of the district court.       United States v. Arena, No. CR-

95-26 (E.D. Va. Apr. 16, 2001).        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                             AFFIRMED




                                   2